Citation Nr: 1018236	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
thoracolumbar spine disability.

2.  Entitlement to service connection for arthritis of the 
shoulders, claimed as secondary to service-connected right 
elbow epicondylitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from August 1973 to 
September 1993.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The Board notes that in an October 1993 rating decision, the 
RO denied service connection for lumbar strain.  In the July 
2007 rating decision on appeal, the RO recharacterized the 
disability as status post lumbar fusion.  Thereafter, in an 
October 2007 VA Form 21-4138, the Veteran asserted that he 
has degenerative bone disease and compression fractures of 
T10, T11, and T12 (the thoracic spine) related to service.  
The Board has therefore recharacterized the back disability 
on appeal to reflect the Veteran's contentions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2006, the Veteran was afforded a VA bones 
examination to obtain an opinion regarding the etiology of 
any diagnosed low back and bilateral shoulder disabilities.  
However, the VA examiner stated that he was unable to render 
an opinion at that time due to lack of available records, 
specifically, outstanding private medical records.  The Board 
notes that once VA undertakes the effort to provide an 
examination when developing a claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Since the October 2006 VA bones examination, a substantial 
amount of pertinent medical evidence, to include private 
medical records identified by the Veteran, have been 
associated with the claims file.  

Therefore, the Board finds that the claims file should be 
returned to the VA examiner who performed the October 2006 VA 
bones examination, if available, for supplemental opinions 
based on a full review of the records.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the AMC/RO should 
give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal.  The 
AMC/RO should also specifically request that the Veteran 
provide authorization to enable VA to obtain treatment 
records from his private physician, Dr. Conn, who he 
referenced during the October 2006 VA bones examination as 
having treated his bilateral shoulder disability. 

Accordingly, these matters are REMANDED for the following 
actions:

1.  The AMC/RO should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not 
currently of record.  The RO should 
specifically request that he provide 
sufficient information and authorization 
to obtain all medical records for his 
shoulders from his private physician, Dr. 
Conn, who he referenced during the 
October 2006 VA examination as having 
treated his bilateral shoulder 
disability.  If, in the alternative, 
appellant wants to obtain and submit 
these records, he may do so.  To the 
extent that records are sought but not 
obtained, the claims file should contain 
documentation of the efforts.  Moreover, 
appellant and his representative should 
be informed of the inability to obtain 
records pursuant to applicable 
regulations.

2.  Then, after all available records are 
associated with the record, the AMC/RO 
should forward the entire claims file to 
the examiner who prepared the October 
2006 VA bones examination report for a 
supplemental opinion (or if unavailable, 
a similarly situated physician). 

After reviewing the claims file, the 
examiner should clearly identify all 
current thoracic and lumbar spine 
disabilities.  Then, with respect to each 
diagnosed disability, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
such disability is medically related to 
service.  The examiner is requested to 
comment on the May 2006 opinion letter 
from J. Jordan, M.D., that the Veteran's 
chronic pain is not related to his job. 

The examiner should also clearly identify 
all current shoulder disabilities, to 
include arthritis.  With respect to each 
diagnosed disability, the examiner(s) 
should opine whether the disability is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) the 
such disability is the result of injury 
or disease incurred in or aggravated 
during the Veteran's military service.

Further, for each diagnosed shoulder 
disability, the examiner(s) should opine 
whether it is at least as likely as not 
(i.e. there is a 50 percent or greater 
probability) that such disability (a) was 
caused, or (b) is aggravated (permanently 
made worse by) by the Veteran's service-
connected right elbow epicondylitis.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

If the prior examiner is not available, 
or is unable to provide the requested 
opinion without examining the Veteran, 
the RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
examiner, to obtain the requested medical 
opinion noted above. The entire claims 
file must be made available to the 
examiner designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

3.  Thereafter, the RO/AMC should 
readjudicate the issues of whether new 
and material evidence has been received 
sufficient to reopen a claim for service 
connection for a thoracolumbar spine 
disability and service connection for 
arthritis of the shoulders, claimed as 
secondary to service-connected right 
elbow epicondylitis, (to include the 
current version of 38 C.F.R. § 3.310, as 
revised effective in October 2006 as it 
pertains to the Veteran's claim for 
service connection for arthritis of the 
shoulders, to include as secondary to 
service-connected connected right elbow 
epicondylitis.  
.
4.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


